PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_02_FR.txt. 183

OPINION INDIVIDUELLE DE M. HUDSON
[Traduction.]

Bien que le résultat auquel j'arrive dans la présente affaire
ne soit pas très dissemblable de celui auquel a été amenée la
Cour, le raisonnement qui m’y conduit diffère, à certains égards
importants, de celui que la Cour a adopté.

%

A mon avis, les conclusions belges, sous leur forme finale,
tendaient principalement a obtenir de la Cour une déclaration
sur la nature et l’effet juridiques des sentences arbitrales du
3 janvier et du 25 juillet 1936. Ceci ressort à la fois du texte
des conclusions belges A et B et du fait que ce texte contient
des modifications qui ont nettement changé l’objet visé par les
énoncés antérieurs, tels qu’ils figuraient dans la Réplique écrite
du Gouvernement belge. Cette maniére de voir est confirmée
également par la déclaration faite au nom du Gouvernement
belge à l’issue de la procédure orale, déclaration selon laquelle
les conclusions finales tendraient à voir proclamer le caractère
définitif et obligatoire des sentences, sans aucune réserve, avec les
corollaires que cette décision comporte. En d’autres termes, le
Gouvernement belge ne se borne pas à demander à la Cour de
déclarer que certains points traités dans les sentences arbitrales
sont maintenant « chose jugée » et reconnus comme tels par le
Gouvernement hellénique ; il va plus loin et s'efforce d'obtenir
un arrêt qui établisse, avec l'autorité de la Cour, le caractère
obligatoire des sentences.

Il est vrai que les deux sentences. arbitrales rendues à Paris
en 1936 étaient sowveraines et sans appel. L'accord entre le
Gouvernement hellénique et la Société commerciale de Belgique,
à cet égard, était exprimé et dans le contrat du 27 août 1925
et dans le compromis du 30 août 1934. Cet accord, toutefois,
n'a pas empêché le Gouvernement belge, qui a pris fait et
cause pour la Société commerciale de Belgique, de demander
à la Cour d’ examiner et de confirmer les sentences. C’est là,
me semble-t-il, ce qu’a fait le Gouvernement belge.

La compétence de la Cour pour connaître de ces conclusions
belges découle du consentement du Gouvernement hellénique.
Ce dernier, en effet, ne s’est pas seulement abstenu de contes-
ter la compétence de la Cour ; il a demandé à celle-ci de rejeter
les conclusions belges sur le fond. Voir affaire des Droits de

minorités en Haute-Silésie, Série A, n° 15, pages 24-25.
27
184 ‘  A/B 78 (SOCIÉTÉ COMMERCIALE). — OP, HUDSON

Même si l’on interprète ainsi leur objet principal, les conclu-
sions belges devraient cependant être écartées. L’arbitrage qui
a abouti aux sentences du 3 janvier et du 25 juillet 1936 a
eu lieu entre le Gouvernement hellénique et la Société com-
merciale de Belgique; il a eu lieu en vertu d’une disposition
du contrat du 27 août 1925 conclu entre le Gouvernement
hellénique et la Société commerciale de Belgique. Il est donc
bien clair que les deux sentences ne tirent pas leur caractére
juridique du droit qui régit les relations entre Etats. Ainsi
qu'il a été dit dans l'affaire des Emprunts serbes, Série A,
nes 20/21, page 41, «tout contrat qui n’est pas un contrat entre
des Etats en tant que sujets du droit international a son fon-
dement dans une loi nationale » Le contrat de 1925 et les
sentences arbitrales de 1936 sont régis, non par le droit inter-
national, mais par le droit national, et la loi nationale qui
leur est applicable est la loi grecque. Voir affaire des Emprunts
serbes, Série A, nos 20/21, pages 41-44; affaire des Emprunts
brésiliens, td., pages 121-122. Ceci étant vrai, il semblerait que,
si la Cour voulait se prononcer sur le caractère et l'effet juri-
diques des deux sentences arbitrales, elle ait à appliquer la loi
grecque. :

Cet aspect de l'affaire n’a pas été présenté à la Cour par les
Parties. Aucune indication n’a été fournie quant aux disposi-
tions pertinentes du droit grec applicable, soit à l'égard de la
clause d'arbitrage du contrat, soit à l'égard des sentences
rendues en exécution de cette clause. Les Parties n’ont pas
davantage donné à la Cour des renseignements qui lui per-
mettent de vérifier si la procédure appliquée par la commission
arbitrale à Paris était bien celle que prescrit le droit appli-
cable. Dans ces conditions, j'estime que la Cour n’est pas tenue
de procéder à des recherches afin de érouver quelle est la loi
grecque applicable. Lorsqu'il s’agit d'appliquer le droit inter-
national, la Cour ne doit pas hésiter à aller au delà de ce que
lui ont présenté les parties, et elle a le devoir d'entreprendre
toutes les recherches nécessaires afin de tvouver le droit qui est
applicable. Lorsqu'il s’agit de l'application du droit interne, il
incombe à la partie qui cherche remède devant la Cour de
fournir à cette dernière la documentation nécessaire pour lui
permettre de érouver le droit qui est applicable; là où,
comme dans la présente espèce,, cette documentation n’a pas
été fournie à la Cour, celle-ci ne paraît pas tenue de se livrer
aux enquêtes nécessaires à cet effet et semble, au contraire,
libre de refuser le remède demandé sans entrer dans cette
recherche.

Cette situation précise paraît avoir été envisagée par la Cour
en 1929, dans l’affaire des Empruntis brésiliens, lorsqu'elle a dit,
Série A, nos 20/21, page 124:

28
185 A/B 78 (SOCIÉTÉ COMMERCIALE). — OP. HUDSON

« Tout en étant tenue d'appliquer le droit interne lorsque les
circonstances l’exigent, la Cour, qui est une juridiction de droit
international, et qui, en cette qualité, est censée connaître elle-
même ce droit, n’est pas obligée de connaître également les
lois nationales des différents pays. Tout ce qu’on peut admettre
à cet égard, c’est qu’elle pourrait être éventuellement obligée
de se procurer la connaissance du droit interne qu'il y a lieu
d'appliquer ; et cela, soit à l’aide des preuves que lui fournissent
les parties, soit à l’aide de toutes recherches auxquelles la Cour
jugerait convenable de procéder ou de faire procéder. »

Des raisons supplémentaires sembleraient motiver le rejet de
deux parties de la conclusion belge B.

Par sa conclusion B, 2, le Gouvernement belge demande à
la Cour de dire que les conditions de règlement de la Dette
publique extérieure de la Grèce sont et doivent demeurer
étrangères à l'exécution des sentences arbitrales de 1936. La
Cour ne devrait certainement pas tenter d’ordonner ainsi pour
l’avenir ; ceci pourrait gêner les négociations futures, que les
deux Parties considèrent comme nécessaires.

La conclusion belge B, 3, paraît viser une prétendue atti-
tude qu’à un certain moment le Gouvernement hellénique aurait
adoptée par le passé; la conclusion, tout au moins, admet
cette interprétation. A mon avis, la justesse de la prémisse
selon laquelle le Gouvernement hellénique aurait pu, à un moment
donné, chercher à « imposer » certaines conditions à la société
ou au Gouvernement belge, n’a pas été démontrée à la Cour,
et, pour ce motif ainsi que pour d’autres raisons, cette conclu-
sion devrait être écartée.

*

Du côté hellénique, les conclusions (5) et (6) devraient être
écartées pour le motif que l'invitation que vise la conclusion (5)
ne repose sur aucune base juridique. La Cour peut sans doute,
dans certaines circonstances, inviter deux États, représentés
devant elle, à entrer en négociations afin de régler leur diffé-
rend. À mon avis, la Cour, dans la présente instance, ne serait
pas fondée à demander aux Gouvernements belge et hellénique
d'entrer en négociations ni à indiquer la base de ces négocia-
tions, ainsi que le désire le Gouvernement hellénique. ,

La conclusion (4) du Gouvernement hellénique offre plus de
difficulté. Bien que, sans aucun doute, elle ait été présentée en
partie afin d’assurer une base aux conclusions (5) et (6), je ne
puis dire que tel ait été exclusivement son objet.

En premier lieu, le texte de la conclusion (4) peut étre
interprété comme formulant une réserve, 4 laquelle serait subor-
donnée la reconnaissance, par le Gouvernement hellénique, du
principe de la chose jugée, à l’égard des sentences arbitrales
de 1936. En fait, dans la conclusion hellénique (3) du 17 mai,

29
186 A/B 78 (SOCIÉTÉ COMMERCIALE). — OP. HUDSON

cet énoncé était franchement présenté comme une réserve mise
à la reconnaissance, par le Gouvernement hellénique, de l’appli-
cation de ce principe; le même sens paraît introduit par le mot
toutefois dans la conclusion (4) du 19 mai. Selon cette inter-
prétation, la conclusion (4) soulèverait une question quant à
l'effet juridique de la situation budgétaire et monétaire de la
Grèce — question qui a été exposée en détail par le conseil du
Gouvernement hellénique lorsqu'il a présenté l’exception de force
majeure ; à mon avis, cette question ferait entrer en jeu l'examen
du droit interne applicable. Selon cette interprétation, la conclu-
sion (4), de même que les conclusions belges, devrait être rejetée.

Une autre interprétation possible de la conclusion (4) serait
la suivante: cette conclusion demanderait simplement à la Cour
d'établir comme un fait qu’à raison de la situation budgétaire
et monétaire de la Grèce, il est matériellement impossible au Gou-
vernement hellénique d'exécuter, selon leurs termes, les sentences
arbitrales. Dans la Duplique écrite, et au cours de la première
partie des débats oraux, il a été indiqué que le Gouvernement
hellénique ne demandait pas à la Cour de s’occuper de la capa-
cité de paiement de la Gréce. Ce Gouvernement était cepen-
dant libre de modifier son intention à cet égard. Selon cette
interprétation, l’effet de la conclusion (4) serait de soulever la
question relative à la capacité de paiement de la Grèce. J’estime
que la conclusion, ainsi interprétée, devrait étre écartée, pour
insuffisance de preuve de l’incapacité alléguée. La plupart des
statistiques soumises à la Cour ont trait à la situation budgé-
taire et monétaire de la Grèce à une époque antérieure, et
ne portent qu’indirectement sur la situation telle qu’elle se
présente actuellement. La Cour n'est pas invitée à ordonner
une expertise, et les preuves fournies ne me paraissent pas
exiger que l’on ait recours à cette procédure.

Dans sa conclusion (4), le Gouvernement hellénique souligne
les termes précis des sentences arbitrales. La sentence du
25 juillet 1936 fixait la somme que devait verser le Gouverne-
ment hellénique à la Société commerciale de Belgique; cette
sentence prévoyait un intérêt de 5%, à courir du re août
1936, mais elle n’envisageait pas autrement de délais dans les-
quels le Gouvernement hellénique eût à s'acquitter dés paiements
dus par lui. Dans la déclaration faite le 19 mai au nom du
Gouvernement belge, il est dit que ce Gouvernement n’a jamais
eu l'intention d’exiger un paiement intégral en une seule fois,
d’où l’on peut conclure qu’actuellement il n’a pas davantage
cette intention. S'il en était ainsi, il paraîtrait inutile d’exa-
miner la possibilité, pour le Gouvernement hellénique, d'effectuer
un paiement intégral en une seule fois ; dans cette mesure, la
conclusion (4), considérée comme une demande visant à obtenir
de la Cour une déclaration de fait, est devenue sans objet, à la
suite de la déclaration belge.

30
187 A/B 78 (SOCIÉTÉ COMMERCIALE). — OP. HUDSON

Quant à la conclusion (3) du Gouvernement hellénique, je
suis d'accord que la Cour peut prendre acte de la reconnais-
sance par le Gouvernement hellénique du principe de la chose
jugée, en ce qui est de l'application de ce principe aux deux
sentences arbitrales de 1936, mais j'estime qu’en retenant la
conclusion (3), le dispositif de l’arrêt ne devrait pas aller au
delà de cette prise d’acte.

(Signé) MANLEY O. Hupson.

31
